Chief Justice Bibb
delivered the Opinion of the Court.
Elisha Scott and others, exhibited their hill in equity against Campbell and the unknown representatives of Hix, claiming compensation for part of a tract of land of which the complainants had been evicted, and which had been sold and warranted to them by Hix and Campbell. These defendants are proceeded against as absentees, and Cuthbert Banks is made a defendant, as having debts or effects in his hands, of and belonging to the other defendants.
Banks answered, denying that lie had any debts or effects as charged in the bill, and as to him the bill was dismissed in January, 1818.
Decree of the circuit court.
Description Of the parties, to give to the General Court juris* diction, must appear in the record, otherwise the decree will be erroneous.
Where the garnishee is acquit, in a bill against him and a non-resident, there can be no decree against the absentee.
Triplett, for plaintiff; Denny, for defendant.
In July, 1818, a decree was pronounced against Robert Campbell, (no process or proceeding having ever been taken against Hix’s representatives,) upon bill taken pro confesso for $3,450, besides costs.
Without stating the many errors which have been committed in the proceedings and decree, it is sufficient to remark that the General Court had no jurisdiction of the case. There is no statement by the bill, process or proceedings as to the citizenship of the complainants, to authorize the General Court to take jurisdiction of their case against the defendants; there is a total want of any assertion of citizenship, or of such predicaments as would give the General Court jurisdiction, and the case comes within the principles decided in Ormsby vs. Lynch, (Litt. Sel. cas. 303.)
Furthermore, after the answer and denial of Banks, the garnishee, and the dismissal of the suit as to him, there is nothing in the bill to give jurisdiction to any court of chancery of this State, against the other defendants, who are absent from the Commonwealth, and treated in the bill and process as being and remaining without the limits of this State.
Decree reversed, and cause remanded, with directions to the General Court to dismiss the bill for want of jurisdiction.
Plaintiff to have his costs in this court.